*770Under the circumstances of this case, involving an incident which occurred in a Niagara County restaurant, the convenience of material witnesses and the ends of justice will be promoted by changing the venue of this action from Kings County to Niagara County (see, Olownia v Toussaint, 98 AD2d 716; Burch v Phillips, 88 AD2d 896; CPLR 510 [3]). Furthermore, in light of the fact that discovery has not been completed and the lack of any specific prejudice to the plaintiffs, we conclude that the appellant acted within a reasonable time after the commencement of the action in requesting the change of venue. Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.